[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DISMISSING APPEAL
The Plaintiff filed this pro se appeal of the State Board of Mediation and Arbitration decision dated March 28, 1996. The appeal was filed August 30, 1996.
Appeals from administrative agencies exist only under statutory authority. An appellant may take advantage of the right to appeal only by strictly complying with the statute that creates the right. Tarnopol v. Connecticut Siting Council,212 Conn. 157, 163-64 (1989).
The authority for Plaintiff's appeal is the Uniform Administrative Procedures Act (UAPA), General Statutes §4-166 et seq. Section 4-183 requires that administrative appeals be filed and served within forty-five (45) days after mailing of the final decision.
The failure to file and serve the appeal under the UAPA within forty-five (45) days deprives the Superior Court of jurisdiction over the appeal. Glastonbury Voluntary AmbulanceAssn., Inc. v. FOIC, 227 Conn. 848, 854 (1993).
This appeal was neither served nor filed in a timely fashion. The Court is without jurisdiction and orders the case dismissed.
The appeal is dismissed.
Robert F. McWeeny, J.